Me. Justice MacLeaey
delivered the opinion of the court.
This is an appeal from a judgment rendered by the District Court of Aguadilla, and came there on appeal from the municipal court of the same town. The complaint sets out a debt of 500 Mexican dollars, borrowed money, for which judgment is claimed against the defendant on behalf of the plaintiff. On appeal the judgment was rendered in the district court the same as was previously rendered in the municipal court, except that interest was reduced from 9 per cent to 6 per cent. The transcript in this case was filed on the 23d of March, 1906. Judgment was rendered in the district court on the 12th of January, 1906. The suit was instituted in the municipal court on the 4th of April, 1905.
From an examination of the statutes providing for appeals to the Supreme Court from the district courts of Porto Rico it will be seen that no appeal lies in such a case as this. Section 295 of the Code of Civil Procedure which in paragraph 2 gives an appeal from a judgment rendered in the district court,^ on appeal from an inferior court, was amended by the Act of the 9th of March, 1905, limiting such appeals to cases in which the value of property claimed, or the amount of the judgment, not including products and interest thereon, exceed $300. Of course, this means $300 in American money. The judgment rendered in this case being for $500 in Mexican money is only equivalent to $255 in American money; Mexican money being subject to a 5 per cent discount to reduce it to provincial money, and provincial monejr being subject to 40 per cent discount to reduce it to American money, leaving the judgment, exclusive of interest, rendered in the district court at the sum of $255.
It would be eminently proper practice for the district and inferior courts, in rendering judgment, to calculate all discounts and render their judgment in American money only, thereby making the sums definite, without leaving calculations *523to be made, and mistakes to be incurred by tlie parties or the officers of the court.
We have previously decided the principle involved in this case on the 1st of June, 1905, in the case of the American Railroad Company of Porto Rico v. Francisco Hernández (8 P. R. Rep., p. 492), and reference is made to that case as authority for the decision to be rendered in this.
This appeal should be dismissed for want of jurisdiction at the cost of the appellant.

Dismissed.

Chief Justice Quiñones, and Justices Hernandez, Figueras and Wolf concurred.